718 S.E.2d 634 (2011)
Robert C. RAY and Kimberly C. Ray
v.
Gary Wayne GREER, M.D., and Catawba Valley Emergency Physicians, P.A.
No. 394P11.
Supreme Court of North Carolina.
November 9, 2011.
John W. Gresham, Charlotte, for Ray, Robert, et al.
Scott M. Stevenson, Charlotte, for Greer, Gary Wayne (M.D.), et al.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 9th of September 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."